Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Mason Hendricks and Jacqueline Taylor Hendricks appeal the district court’s order adopting the magistrate judge’s recommendation, dismissing the Hendricks’s civil action for lack of subject matter jurisdiction, and denying the Hendricks’s motion to amend their complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hendricks v. Stepp, No. 3:08-cv-03299-CMC, 2009 WL 2224524 (D.S.C. filed July 22, 2009; entered July 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.